717 N.W.2d 339 (2006)
475 Mich. 909
CZYMBOR'S TIMBER, INC., and Michael Czymbor, Plaintiffs-Appellants,
v.
CITY OF SAGINAW, Defendant-Appellee, and
Saginaw City Council and Deborah Kimble, Defendants.
Docket No. 130672. COA No. 263505.
Supreme Court of Michigan.
July 21, 2006.
*340 On order of the Court, the application for leave to appeal the January 26, 2006 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether the Saginaw City Ordinances, which prohibit the discharge of firearms and other weapons within the city limits, are preempted by the hunting control act or other state statutes that regulate hunting, see MCL 324.41901(1); and (2) whether MCL 324.41701 through 41703 affect this case.
The Attorney General on behalf of the Department of Natural Resources, the Michigan United Conservation Clubs, the Michigan Municipal League, the Michigan Townships Association, the Michigan Association of Counties, and the Public Corporation Law Section of the State Bar of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.